COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §
                                                                     No. 08-15-00156-CV
                                                  §
IN THE INTEREST                                                         Appeal from the
                                                  §
OF M.M., J.M., AND D.M.,                                               65th District Court
                                                  §
CHILDREN.                                                           of El Paso County, Texas
                                                  §
                                                                     (TC# 2015DCM1574)
                                                  §

                                  MEMORANDUM OPINION

       J.M. filed a pro se notice of appeal seeking to challenge the outcome of the most recent

hearing in the trial court related to his parental rights. Finding that there is no final judgment or

appealable order, we dismiss the appeal for lack of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195.

       The notice of appeal states that Appellant wishes to appeal the decision regarding his

parental rights, but the docketing certificate filed by the El Paso County District Clerk reflects

that no final judgment or appealable order has been entered in the case. On April 30, 2015, the

Court sent a letter to Appellant notifying him that it appears there is no final judgment or order,
and therefore, the Court does not have jurisdiction of the appeal. The letter further advised

Appellant that the appeal would be dismissed unless he filed a response within ten days showing

that there are grounds for continuing the appeal. See TEX.R.APP.P. 42.3. Appellant filed a

response but it does not address the issue of jurisdiction. Accordingly, we dismiss the appeal for

want of jurisdiction.


                                             STEVEN L. HUGHES, Justice

May 22, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-